Citation Nr: 0833784	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-19 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral ankle disorder, to include as secondary to the 
veteran's service-connected disabilities. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lumbar spine disorder, to include as secondary to the 
veteran's service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1988 to January 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for flat feet.  However, during the pendency of 
the appeal, a rating decision dated in January 2008 granted 
service connection for bilateral pes planus and assigned a 30 
percent disability evaluation effective from January 23, 
2007.  Therefore, the issue of entitlement to service 
connection for flat feet no longer remains in appellate 
status, and no further consideration is required.

The Board does note that the veteran filed a notice of 
disagreement with the initial evaluation assigned for his pes 
planus in the January 2008 rating decision.  However, he 
later indicated in an August 2008 statement that he would 
like to withdraw his notice of disagreement.  Accordingly, 
the issue of entitlement to a higher initial evaluation for 
pes planus no longer remains in appellate status and no 
further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in April 2006, 
the RO most recently denied reopening the veteran's claim for 
service connection for a bilateral ankle disorder.  

3.  The evidence received since the April 2006 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a bilateral ankle disorder.

4.  In an unappealed rating decision issued in November 2005, 
the RO denied the veteran's claim for service connection for 
a lumbar spine disorder.  

5.  The evidence received since the November 2005 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision, which denied entitlement 
to service connection for a bilateral ankle disorder, is 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2007).

2.  The evidence received subsequent to the April 2006 rating 
decision is not new and material, and the claim for service 
connection for a bilateral ankle disorder is not reopened. 38 
U.S.C.A. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

3.  The November 2005 rating decision, which denied 
entitlement to service connection for a lumbar spine 
disorder, is final. 38 U.S.C.A. § 7105(a), (d)(3) (West 
2002); 38 C.F.R. § 20.1103 (2007).

4.  The evidence received subsequent to the November 2005 
rating decision is not new and material, and the claim for 
service connection for a lumbar spine disorder is not 
reopened. 38 U.S.C.A. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the RO did provide the appellant with notice in 
February 2007 prior to the initial decision on the claims in 
May 2007.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to reopen and substantiate his previously denied 
claims for service connection.  Specifically, the February 
2007 letter indicated that in order to establish service 
connection the evidence must show that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The letter also 
indicated that establishing service connection on a secondary 
basis requires evidence of the claimed physical or mental 
condition and a relationship between the claimed condition 
and the service-connected condition.  In addition, the 
February 2007 letter defined new and material evidence.  In 
particular, the letter explained that new evidence means that 
the evidence must be in existence and be submitted to VA for 
the first time in order to be new.  It was also noted that 
material means that the additional existing evidence must 
pertain to the reason his claim was previously denied.  The 
February 2007 letter further stated that new and material 
evidence must raise a reasonable possibility of 
substantiating the claim and that the evidence cannot simply 
be repetitive or cumulative of the evidence considered in the 
previous denial.  

With respect to the veteran's application to reopen his claim 
of entitlement to service connection for a bilateral ankle 
disorder, the Board observes that the February 2007 letter 
specifically informed him that his claim had been previously 
denied and notified him of the bases for the prior denial.  
In particular, the letter stated that his claim was 
previously denied because his service records were entirely 
negative for any reference to left ankle problems, and 
although he was seen in April 1990 and August 1991 for acute 
right ankle sprains, the conditions resolved without 
consequence and there was no evidence of a chronic right 
ankle condition.  The letter explained that he needed to 
submit new and material evidence related to these facts.  
Based on the foregoing, the February 2007 letter notified the 
veteran to look to the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim for service connection for a bilateral ankle 
disorder. See Kent v. Nicholson,2 0 Vet. App. 1 (2006) (law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).

With regard to the veteran's application to reopen his claim 
for entitlement to service connection for a lumbar spine 
disorder, the Board observes that the February 2007 notice 
letter did not inform him that the claim had been previously 
denied and that he needed to submit new and material 
evidence.  Nor did the letter address the bases for the prior 
denial of his claim for service connection for a lumbar spine 
disorder.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  As to the 
date and reasons for the last prior denial of the veteran's 
claim for service connection for a lumbar spine disorder, the 
Board notes that the May 2007 rating decision informed the 
veteran that his claim was denied in November 2005 because 
the evidence failed to show that he had a chronic disability 
of the lumbar spine that was related to the isolated 
complaints of low back pain in service.  The May 2007 rating 
decision also informed the veteran that he must submit new 
and material to reopen his claim.  It was explained that new 
evidence was existing evidence not previously submitted to 
agency decision makers and that material evidence was 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Thus, the Board 
observes that the May 2007 rating decision provided the 
required Kent notice.

Following the issuance of the May 2007 rating decision, the 
RO readjudicated the veteran's application to reopen his 
claim for service connection for a lumbar spine disorder in a 
statement of the case (SOC) in June 2007 and in a 
supplemental statement of the case (SSOC) in January 2008.  
Thus, VA cured any defect in the notice before the case was 
transferred to the Board on appeal, and no prejudice to the 
appellant will result in proceeding with the issuance of a 
final decision. Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).   Accordingly, the Board finds that 
any error with regard to providing Kent notice for the 
veteran's application to reopen his claim for entitlement to 
service connection for a lumbar spine disorder is not 
prejudicial.  See Sanders, 487 F.3d 881.  

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the February 2007 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA was requesting all records held by Federal agencies, 
such as service medical records, military records, and VA 
medical records.  

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2007 letter notified the appellant that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the February 2007 
letter informed the veteran that it was his responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the February 2007 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and private medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran was also afforded a VA 
examination in November 2007.  Therefore, the Board concludes 
that the duty to assist has been satisfied in this case. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  The Board notes that the January 2008 SSOC 
did provide the veteran with the amended version of the 
regulation. 

The Board observes that the veteran's claim for service 
connection for a bilateral ankle condition was previously 
considered and denied by the RO most recently in a rating 
decision dated in April 2006.  The veteran was notified of 
that decision and of his appellate rights; however, he did 
not submit a notice of disagreement.  In general, rating 
decisions that are not timely appealed are final. See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a); 20.1103.

The Board also notes that the veteran's claim for service 
connection for a lumbar spine disorder was previously 
considered and denied by the RO in a rating decision dated in 
November 2005.  The veteran filed a notice of disagreement in 
January 2006, and a statement of the case was issued in May 
2006.  However, the veteran did not submit a timely 
substantive appeal, and the decision became final. 38 C.F.R. 
§§ 20.200, 20.202, 20.1103.

In January 2007, the veteran essentially requested that his 
claims for service connection for a bilateral ankle disorder 
and for a lumbar spine disorder be reopened.  In the May 2007 
rating decision currently on appeal, the RO denied reopening 
the veteran's claims on the basis that new and material 
evidence had not been submitted.  However, the RO 
subsequently reopened the veteran's claims for service 
connection in the January 2008 supplemental statement of the 
case (SSOC).  Nevertheless, regardless of what the RO has 
done in cases such as this, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although these claims 
do not involve a prior final denial by the Board but rather 
by the RO, the United States Court of Veterans Appeals 
(Court) has held that the same statutory reopening 
requirements apply to prior final RO decisions. Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993). Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claims.  Thus, the 
Board has recharacterized the issues on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claims for service connection for a 
bilateral ankle disorder and for a lumbar spine disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).


I.  Bilateral Ankle Disorder

As previously discussed, the veteran's claim for service 
connection for a bilateral ankle disorder was previously 
considered and denied most recently in an April 2006 rating 
decision.  In that decision, the RO observed that the 
veteran's claim had been previously denied in a February 1994 
rating decision because his service medical records were 
negative for any complaints, treatment, and diagnosis of a 
left ankle disorder, and although he was seen for acute right 
ankle sprains in April 1990 and August 1990, the condition 
resolved without a chronic disability.  The RO determined in 
the April 2006 rating decision that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a bilateral ankle disorder because there was 
no evidence showing that he had a current bilateral ankle 
disorder related to service. 

The evidence associated with the claims file subsequent to 
the April 2006 rating decision includes private medical 
records and the November 2007 VA examination report as well 
as the veteran's own contentions.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the April 2006 rating decision and finds that 
this evidence does not constitute new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for a bilateral ankle disorder.  Although 
this evidence is certainly new, in that it was not previously 
of record, the evidence is not material in that it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  

The claim was previously denied in the February 1994 and 
April 2006 rating decisions because there was no evidence of 
a left ankle condition during service and no evidence of a 
chronic right ankle condition.  The majority of the private 
medical records submitted are negative for any reference to 
the veteran's ankles.  Nevertheless, the Board does observe 
that some of these records do document the veteran treatment 
for ankle pain.  However, those records are not probative in 
that they do not indicate that the veteran had such a left 
ankle disorder in service or a chronic right ankle disorder 
resulting from his symptomatology in service.  Instead, the 
records simply indicate that the veteran currently has 
symptomatology pertaining to his ankles, which was not 
disputed in the April 2006 rating decision.   

Although the November 2007 VA examination report discusses 
the veteran's ankles and documents him as having ankle pain, 
the examination did not find him to have a current bilateral 
ankle disorder.  The examiner also stated that there was no 
evidence of any current ankle disability with reference to 
the veteran's history of right ankle sprains in the military 
and opined that there was no relationship between the 
veteran's ankles and his service-connected bilateral knee 
disability.  Instead, the examiner commented that it was more 
likely that than not that any ankle complaints would be 
related to his increasing pes planus.  However, to the extent 
the veteran has pain, the Board notes that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
As such, the November 2007 VA examination does not show the 
veteran to have a current diagnosis of an ankle disorder that 
is related to his military service or to a service-connected 
disorder, and therefore, does not raise a reasonable 
possibility of substantiating the veteran's claim.   

With respect to the veteran's own statements, the Board finds 
that the veteran's assertions alone cannot be dispositive of 
the issues for purposes of reopening the claim.  The record 
on appeal does not indicate that the appellant has the 
expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the etiology of an ankle disorder. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection. Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the April 
2006 rating decision continues to be absent.  Specifically, 
there remains no medical evidence showing that the veteran 
currently has a bilateral ankle disorder that is related to 
his military service or to a service-connected disability.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim for service connection for a bilateral ankle 
disorder.


II.  Lumbar Spine Disorder 

As previously discussed, the veteran's claim for service 
connection for a lumbar spine disorder was previously 
considered and denied in a November 2005 rating decision.  In 
that decision, the RO observed that there was a record of 
treatment in service for complaints of low back pain, but 
also noted that the there was no evidence of a permanent 
residual or chronic disability.  The RO further indicated 
that private medical records documented post-service back 
injuries.  Therefore, the RO determined that a lumbar spine 
disorder was not incurred or aggravated during active 
military service.  

The evidence associated with the claims file subsequent to 
the November 2005 rating decision includes private medical 
records and the November 2007 VA examination report as well 
as the veteran's own contentions.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the November 2005 rating decision and finds 
that this evidence does not constitute new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for a lumbar spine disorder.  
Although this evidence is certainly new, in that it was not 
previously of record, the evidence is not material in that it 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  

The claim was previously denied in November 2005 because 
there was no evidence of a chronic lumbar spine disability 
that was related to the veteran's isolated complaints of low 
back pain during service.  The private medical records do 
document the veteran as having received treatment for his 
back.  However, the November 2005 rating decision had already 
conceded that the veteran had a current back disorder.  
Moreover, the Board finds that these private medical records 
are not probative, as they do not indicate that the veteran's 
current disorder is etiologically or causally related to his 
military service or to a service-connected disorder.  As 
such, the Board concludes that the private medical records 
are not new and material.

In addition, the November 2007 VA examiner observed the 
veteran's complaints of low back pain, but found that there 
was no specific diagnosis referable to the lumbar spine that 
could be made at that time because there was no evidence of a 
specific lumbar spine diagnosis.  As previously noted, pain 
alone, without a diagnosed related medical condition, does 
not constitute a disability for which service connection may 
be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Moreover, the examiner also opined that it was not likely 
that the veteran's service-connected bilateral knee condition 
either directly or indirectly caused or aggravated the 
veteran's complaints of low back pain because there was no 
gait abnormality that would produce a mechanical disturbance 
resulting in back pain.  As such, the November 2007 VA 
examination report does not relate to an unestablished fact 
necessary to substantiate the veteran's claim and does not 
raise a reasonable possibility of substantiating the claim.  
Therefore, the November 2007 VA examination report does not 
constitute new and material evidence.  

With respect to the veteran's own statements, the Board finds 
that the appellant's assertions alone cannot be dispositive 
of the issue for purposes of reopening the claim.  The record 
on appeal does not indicate that the appellant has the 
expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the etiology of a lumbar spine disorder. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection. Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
November 2005 rating decision continues to be absent.  
Specifically, there remains no competent medical evidence 
that indicates that the veteran currently has a lumbar spine 
disorder that is etiologically related to his military 
service or to a service-connected disability.  Accordingly, 
the Board finds that new and material evidence has not been 
presented to reopen the appellant's previously denied claim 
for service connection for a lumbar spine disorder.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a bilateral ankle disorder is denied. 

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a lumbar spine disorder is denied. 




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


